 

 

 

8

Case 19-26881 Doc 1

Filed 12/20/19 Page 1 of 61

    

Fill in this information to identify your case:

     
 
 
 

i

| United States Bankruptcy Court for the:

Bata District of Marien c

6f9|

Case number (if known):

|
|
| @ C1 Chapter 13

Q
CT _
Official Form 101 8 TO eyo 3551)

Voluntary Petition for Individuals Filing for Bankruptcy 4217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Chapter you are-filing unde
Chapter 7 ir

) Chapter 11

QO) Chapter 12

 

ba.

() Check if this is an
amended filing

  

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

 

(if known). Answer every question.

[Part +: | Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor:2 (Spouse Only ina Joint Case):
1. Your full name
Write the name that is on your Th \
government-issued picture - | Ore -
identification (for example, < name First name
your driver's license or Ue AR Yr) .
passport). Miggle od \y £ Middle name
Bring your picture OnNGET Ot
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr., Hl, fl) Suffix (Sr., Jr., I, Wi
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
a
3. Only the last 4 digits of 4 4 Cc 2 XxX Xx
your Social Security XXX XK — —_— —_ —
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX — XX mL a
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy . page 1

 
Case 19-26881

 

Doc 1

cess UCL Suehian VMandechoef

First Name Middle Name

Last Name

Filed 12/20/19

Case number (if known)

Page 2 of 61

 

4. Any business names «
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

WM rave not used any business names or EINs.

About Debtor 2 (Spouse Only.in a Joint Case):

(| have not used any business names or EINs.

 

Business name

 

Business name

 

Business name

EN

EN

 

Business name

EIN”

EN

 

5. Where you live

331 Voll

 

 

 

eM Ter

 

If Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

Res 8

Polhimore mo alayy _

City State ZIP Code City State ZIP Code
Galhmore

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one:

this district to file for
bankruptcy

2, one:
Over the last 180 days before filing this petition,

{ have lived in this district longer than in any
other district.

(.] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) | have another reason, Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 19-26881

Debtor 1 ; i th (> t 1) ondechoe}

Doc1 Filed 12/20/19 Page 3 of 61

Case number (if known)

 

a Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

CJ Chapter 11
() Chapter 12
(J Chapter 13

 

 

 

How you will pay the fee

J | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

request that my fee be waived (You may request this aption only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

Have you filed for
bankruptcy within the
last 8 years?

we

Cl Yes. District When Case number

MM/ DD/YYYY

 

 

 

 

District When Case number
MM / DD / YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy ; Ke
cases pending or being
filed by a spouse who is Q) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
41, Do you rent your Go to tine 12.

residence?

Official Form 104

Q

C landlord obtained an eviction judgment against you?
0. Go to line 12.

QC) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 19-26881 Doc1 Filed 12/20/19 Page 4 of 61

Debtor 1 Ti OTTO S LEA) Vo nderhoe C Case number titknown)

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor Owe to Part 4.
of any fuil- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C} None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
- CI No. (am not filing under Chapter 11.
For a definition of smaif
business debtor, see (I No. Iam filing under Chapter 14, but | am NOT a small business debtor according to the definition in
11 U.S.C, § 101(51D). the Bankruptcy Code.

C] Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any any

property that poses or is

alleged to posea threat QO Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

 

 
Case 19-26881

Doc 1

Debtor 1 Tac Sy win ) - \and er hoes

First Name

ast Name

 

Filed 12/20/19 Page 5 of 61

Case number (if known)

 

eee exiain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

About Debtor.1:

You myist check one:
A ovsires a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L] | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about

credit counseling because of:

Q) Incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint.Case):

You must check one:

Cl | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but !do not havea
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about
Credit counseling because of:

Q) Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

QC) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 19-26881

Surfin Vonderhoel

iddie Name

coors lyre,

First Name

Doc1 Filed 12/20/19 Page 6 of 61

Case number (if known)
Last Name

CE answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

va Go to line 16b.

es. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
L) No. Go to line 166.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses

C} No. | am not filing under Chapter 7. Go to line 18.

WV. | am filing under Chapter 7. Do you estimate that after any exempt property is exciuded and
we expenses are paid that funds will be available to distribute to unsecured creditors?

No

 

 

are paid that funds will be QI Yes
available for distribution
to unsecured creditors? ,

18. How many creditors do W149 CI 1,000-5,000 C) 25,001-50,000
you estimate that you L) 50-99 LJ) 5,001-10,000 CL) 50,001-100,000
owe? C) 100-199 CQ) 10,001-25,000 () More than 100,000

) 200-999

 

49. How much do you
estimate your assets to
be worth?

W60-$50,000

CI] $50,001-$100,000
CJ $100,001-$500,000
CY $500,001-$1 million

CJ $1,000,001-$10 milion

CJ $10,000,001-$50 million
{J $50,000,001-$100 million
C) $100,000,001-$500 million

CJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
L) More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

| For you

BS s60,000

UL) $50,001-$100,000
L) $100,001-$500,000
C) $500,001-$1 million

C) $1,000,001-$10 million

C) $10,000,001-$50 million
C) $50,000,001-$100 million
C) $100,000,001-$500 million

CY $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penaity of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 UST§§ 152, 1341,

9, and 3574,

x |Lbey| Von x

Signature of Debtor

20
Executed on l g 20 g

MM / DD /YYYY

 

Signature of Debtor 2

Executed on

MM/ OD /YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page7 of 61

Debtor 1 di Gcva S verton Voderhoe! Case number (itknown)

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LC) No
QMres

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

() Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

«(lpi Lends

 

Signature of Debtort Signature of Debtor 2

Date lee | 20 j Qo f 7 Date
MM DD /YYYY MM/ DD /YYYY

Contact phone Contact phone

Cell phone UID -lobf ° lo) a Cell phone

Email address Tia wa S$ vander hoe FAQma |. Email address
¥ “CAD

Ee ee

 

     

Se

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-26881 Doc1 Filed 12/20/19 Page 8 of 61

Fill in this information to identify your case:

Debtor 1 TIARRA SUEANN VANDERHOEF

First Name Middte Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number es () Check if this is an
(if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. tf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0.00
1a. Copy line 55, Total real estate, from Schedule A/B oo... cece nee ceece ener reeceteceeeesntecnenescniescetsntecesseeiiessersneesesanetegs $ -
1b. Copy line 62, Total personal property, from SCHEGUIC A/Booc.cccccceccccssessssssecsessseessssssssssssstsssssteesstuisesetesesstesiessesaeseeeeses $ 1,505.00
1c. Copy line 63, Total of all property on Schedule A/B oo... cece cece tee e ene ne EE ene DPCP EE CEE Eco EEE Cpe cet reese geeatege® 3 1,505.00
| Part 2: Summarize Your Liabilities
Your. liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_o
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... eeeee $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ooo. etter + 5 26,405.53
Your total liabilities $ 26,405.53
ar Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 1061) 2 159.21
Copy your combined monthly income from line 12 Of Schedule foo... cece cern r re reees cee treecreeneensecineesesessesiessesteeeenes §___a oes
5. Schedule J: Your Expenses (Official Form 106J) > 607
Copy your monthly expenses from line 22¢ Of SCHECUIE Joo. ence ener en ent n ern t Esra eree nsec ecP ent sestantestaerseensies $ ___ 2,607.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Debtor 1 TIARRA SUEANN VANDERHOEF Case number (if known)

Case 19-26881 Doc1 Filed 12/20/19 Page 9 of 61

 

 

First Name Middle Name Last Name

Ea Answer These Questions for Administrative and Statistical Records

 

 

 

 

 

 

 

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
Q) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Wi Yes
7. What kind of debt do you have?
4 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C, § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,200.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part4.0n Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
Gc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) $
Ge. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +¢§
9g. Total. Add lines 9a through Of. . $

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 10 of 61

Fill in this information to identify your case and this filing:

Debtor? ~~ TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number

 

L) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question. .

 

 

| Pare 1: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
Q) Yes. Where is the property?

What is the property? Check alll that apply. Do not deduct secured claims‘or exemptions: Put

 

 

 

 

 

 

 

Q Single-family home the amount of any secured claims on Schedule D:
14. OG buplex or multi-unit buildin Creditors Who Have Claims Secured by Property.
Street address, if available, or other description P . "g
C) Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
C2 Lang $ $
C) Investment property
- C) Timeshare Describe the nature of your ownership
City State ZIP Code O oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
/ Who has an interest in the property? Check one.
Cl Debtor 1 only
County LJ Debtor 2 only

QC) Debtor 1 and Debtor 2 only Q) check if this is community property

see instructions
CJ At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do:not deduct'secured claims or exemptions. Put

 

 

 

 

 

 

 

 

Q) Single-family home the amount of'any secured claims on Schedule D:
1.2. QO Duplex or multi-unit buildin Creditors Who: Have. Claims Secured by Property.
Street address, if available, or other description P . "9 8
C) Condominium or cooperative Current value of the Current value of the
C] Manufactured or mobile home entire property? portion youown? |
CQ) Lana $ $ :
C) Investment property
O Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CI] Debtor 4 only
County Q Debtor 2 only
CQ) Debtor 1 and Debtor 2 only CJ Check if this is community property
CJ At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1

 
 

 

 

 

 

 

 

 

 

 

 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 11 of 61
Debtor 1 TIARRA SUEANN VANDERH@ Case number (if known)
First Name Middle Name Last Name
What is the property? Check ali that apply. Do not deduct'secured claims orexemptions. Put
C) Single-family hom the amount of any secured claims on:Schedule.D:
1.3. ng "v / © a Greditors. Who Have. Claims.:Secured by Property.
Street address, if available, or other description Q) Duplex or multi-unit building . bom
L) Condominium or cooperative Current value of the Current value of the
C] Manufactured or mobile home entire property? Portion you own?
Q) Land $ $
C) investment property
City State zIP Code (2) Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Q) Debtor 1 only
County

C) Debtor 2 only
CJ Debtor 4 and Debtor 2 only
() At least one of the debtors and another

C] check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. 0.2.0.0... 0.0. ccccccccccceseccecececctserccssseecessseususeteseceretseceetteeees »>

 

 

 

 

 

Ee Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

LJ No
| Yes
3.1. Make: G25xX Who has an interest in the property? Check one. “Bo not deduct secured claims:or exemptions. Put
the amount of any secured claims on Schedule D:
Model: 2011 Debtor 1 only Creditors. Who Have Claims Secured by Property:
. INFINITI C) Debtor 2 only :
Year: —___ C1 Debtor 4 and Debtor 2 only Current value of the Current value of the
: i . 170,000 entire property? ortion you own?
Approximate mileage: 1! iS ¥M (At least one of the debtors and another Property P y

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CI Debtor 4 only

L) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

C) Check if this is community property (see
instructions)

5 4,275.00 5

 

Do not deduct'secured claims or exemptions, Put
the amount of any secured claims 6n Schedule: D:
Creditors Who:Have Claims. Secured by Property.

 

 

 

 

Current value of the Current value of the |
entire property? portion you own?

 

Official Form 106A/B

Schedule A/B: Property

page 2

 
 

Case 19-26881 , Rog fe Wag o2/20/19 Page 12 of 61

 

 

 

 

Case number (if known)

 

 

Who has an interest in the property? Check one.

Debtor 4 TIARRA SUEANN VANDERHGy
First Name Middle Name Last Name
3.3. Make:
Model: ©) Debtor 4 only
Q) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

‘
i
i
:
i
i

 

 

C) Debtor 4 and Debtor 2 only
(J) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the.amount of any secured claims:on Schedulé.D:
Creditors. Who Have. Claims Secured by Property.

 

 

 

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YQ No
CQ Yes

4.1. Make:
Model:

 

Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
L] Debtor 1 only

C) Debtor 2 only

C) Debtor 4 and Debtor 2 only

[J At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 1 only

CQ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CU At least one of the debtors and another

L) Check if this is community property (see
instructions)

_ 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

 

Official Form 106A/B

Schedule A/B: Property

Do:not deduct secured:claims or'exemptions. Put
the amountof any sécured’claims on Schedule D;
Creditors: Who-Have Claims Secured by Property.

 

Current value of the Current value of the .
entire property? portion you own?

Do-not deduct secured claims or exemptions: Put
the amount of any secured claims:on Schedule D:
Creditors Who Have Claims Secured'by Property.

 

 

Current value of the
portion you own?

Current value of the
entire property?

 

5 4,275.00

 

 

page 3

 

 
 

- / 1
Case 19-2688 1 JE Ned HBEH/20/2 Page 13 of 6
Debtor1 TIARRA SUEANN VANDERH@

Case number (i known)

 

 

First Name Middle Name Last Name

er Describe Your Personal and Household Items

_ Do-you own or‘have any legal-or equitable interest.in any’of the following items?

_ 8. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Current value. of-the
portion: you own?

Do. not deduct secured claims
or exemptions.

 

CL) No
\d Yes. Deseribe........ LIVING ROOM , BEDROOM AND DINING ROOM SET

 

5 500.00

 

 

7. Electronics

Examples. Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

OQ) No

 

\ Yes. Describe........ TELEVISIONS AND CELL PHONE

 

§ 500.00

 

 

. 8 Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
Stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

 

C] Yes. Describe..........

 

 

 

 

 

 

 

 

 

 

$
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(2 No

CI Yes. Describe.......... $
10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

W No

CI] Yes. Describe.......... $
_ 11.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C) No

 

Wd Yes. Desoribe.......... COAT, SHOES BOOTS, CLOTHING

 

$ 500.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
QO) No

 

 

QC) Yes. Describe.......... STUD EARRINGS

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

(4 No

 

LJ Yes. Describe..........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

(A No

 

C) Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ccc ccccsssssssssessennnnusnvuvtuversssissssnesssssnanaseeeseestsauasscssssesepinsessesesisusiteeeeeeeecccc

§ 5.00

 

 

s__ 1,505.00.

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 4

 

 
 

 

 

Case 19-2688 1 \poc lor AbEe 2/20/19 Page 14 of 61

 

 

 

Debtor 1 TIARRA SUEANN VANDERH§Y Case number (i known)
First Name Middle Name Last Name
Eo Describe Your Financial Assets
Do you own or have any legal-or equitable interest.in-any of the following? Current value of the
: portion you own?
Do not:deduct-secured:claims
or-exemptions.
_ 16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Wd No
C) Yes

17. Deposits of money

Examples: Checking, savings, or other financial accounts: certificates of deposit, shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OQ) No

WD Yes occ Institution name:
17.1. Checking account: NAVY FEDERAL $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

YQ No

CD Yes ccc. Institution or issuer name:

$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

WZ No Name of entity: % of ownership:

C Yes. Give specific 0% % §

information about OY
theM...ccccecen 6 %
0% %

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
 

 

 

 

 

 

- | 19 Page 15 of 61
Case 19-2688 1 \pinder hoe" 12/20/ ag

Debtor 14 TIARRA SUEANN VANDERH@ Case number (if known).

First Name Middle Name Last Name

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include persona! checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW No

C) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift Savings accounts, or other pension or profit-sharing plans
W No
CQ) Yes. List each
account separately. Type of account: institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(A No
= Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
, 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
J No
CDV eS oi ccccccccccccccscssee Issuer name and description:
$
$
$

 

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 6

 
- f 61
Case 19-26881 Ws Lrhose 12/20/19 Page 160
Debtor1  TIARRA SUEANN VANDERH@

First Name Middle Name Last Name

Case number (i known),

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 621(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WY No

Cl Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

Cl Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

YJ No

Cl Yes. Give specific
information about them.... $

 

 

 

 

 

 

. Money or property owed to you? Current value of the

portion you:own?
Do-not-deduct secured
claims or exemptions.

_ 28. Tax refunds owed to you

WI No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. owen

 

Federal: $

Local: $

 

 

 

29. Family support .
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

 

 

 

 

 

» (0) Yes. Give specific information.............
: Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY No
U) Yes. Give specific information. ............
$.

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

- | 17 of 61
Case 19-26881 Ne 1 ec hee 12/20/19 Page
Debtor 1 TIARRA SUEANN VANDERH& Case number (i known),

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

WY No

C} Yes. Name the insurance company

. 7 Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

$

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

WJ No

CI) Yes. Give specific information..............

 

 

 

 

 

_ 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No

CI) Yes. Describe each claim. ccc

 

 

 

 

"34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No

O) Yes. Describe each claim. oon

 

 

 

 

35. Any financial assets you did not already list

W No

(CQ Yes. Give specific information............

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that MUMber Here eee cc cccessssssssesvssvsssssssssssusssesssessesivussnansasossesanisuiasiassssessssippsputussissisteseeeeeceeeseseeeeee > $

 

 

 

Bo Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

- 37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
Q) Yes. Go to line 38.

Current-value of the
portion you own?

Do not deduct secured ¢laims

 

or exemptions.
38. Accounts receivable or commissions you already earned
(2 No
L) Yes. Describe.......
$

 

 

 

 

_ 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
L} Yes. Describe....... 5

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 

 
Case 19-26881 oc 1 Wigs 12/20/19 Page 18 of 61
er NOS
pebtor1  TIARRA SUEANN VANDERH@4 Case number wissen

First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

W No

C} Yes. Describe.......

 

 

 

 

41. Inventory
ld No
C) Yes. Describe....... ‘

 

 

 

| 42. Interests in partnerships or joint ventures

I No
C) Yes. Describe.......

 

Name of entity: % of ownership:

% $
% $
% $

 

 

 

_ 43. Customer lists, mailing lists, or other compilations
WA No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q) No
CJ] Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
WA No
C) Yes. Give specific

 

information .........

 

 

 

CPF FH FH

 

 

_ 45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that MUMber here occ essssssssusssssvinsscsssnvesssssssvinsessssevussessimassstuesaresnesssssusssnvasessasatiaseasasissasasecesssssees >

 

 

 

 

 

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmiand, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wl No. Go to Part 7.
LI) Yes. Go to line 47.

Current value. of the
portion you own?

Do.not deduct secured:claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

G4 No

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
 

 

Case 19-2688 1 Rdechoe® 12/20/19 Page 19 of 61

Debtor 1 TIARRA SUEANN

VANDERH@

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YW no
Cl Yes. Give specific
information. ............ $
_ 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No
7
$
50. Farm and fishing supplies, chemicals, and feed
No
CD Ye8 occ
$
/ 51. Any farm- and commercial fishing-related property you did not already list
YW No
C) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $

 

for Part 6. Write that number here

EAE vescrive All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

 

' 53, Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

 

W No

CJ Yes. Give specific
information. ............

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 64. Add the dollar value of all of your entries from Part 7. Write that number here oo ooocccccccccscccccccccccccccseeecececseseee >
List the Totals of Each Part of this Form
55. Part 1: Total real estate, lime 2 ooo ccccssssssmmussssessnssssssesuuunssssernevessunvusssssenusssssinsemaasasisiessarsssasutssieisissiteeeeecesec > $
_ $6, Part 2: Total vehicles, line 5 $ 4,275.00
57. Part 3: Total personal and household items, line 15 $ 1,505.00
_ 58. Part 4: Total financial assets, line 36 $
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $
61. Part 7: Total other property not listed, line 54 +3
- 62, Total personal property. Add lines 56 through 61... $ 1,505.00 Copy personal property total > +3 1,505.00
63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0... csccceccccscssecssesssessssesssesssesssesssessstsssessetesstesseccesucesecssec. $ 5,780.00

 

Official Form 106A/B

Schedule A/B: Property

 

 

page 10

 

 

 

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 20 of 61

ROMMEL mom eCAl Lame Cel meer: [ot=%

Dentor1 TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

If ki C) Check if this is an
_— amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your Spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief.description of the property and line‘on. Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this: property portion:you own
Copy: the value:from Check only: one box: for each exémiption.
Schedule A/B
Brief
description: CLOTHIN $500.00 Os
: a 100% of fair market value, up to
Line from : se
Schedule A/B: A any applicable statutory limit
Brief EURNIT 5 500,00 g
description: : $
Line from A Wi 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: OATS, SHOE $ 500.00 Os
Line from Wd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
wf No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

wi No
Q) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1of__

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 21 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TIARRA _ SUEANN VANDERHOEF Case number (known),
First Name Middle Name Last Name
ea Additional Page
Brief description: of the property and line Current value of the Amount of the exemption you-claim Specific | th i
on Schedule A/B that'lists this property portion-you: own c y pecitic'"ews ttrat allow exemption
Copy: the value from Check only one box for each exemption
Schedule A/B
Brief
description. .-— ——_———————- $..__—«Cd*dO
Line from LQ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, ©. —~—————————-. $_._s—'—srs—«Cd*dCKO
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description, ©. ——~-—__——_——-  $__..——or’sO*dO)
Line from C1 100% of fair market value, up to
Schedule A/B: ——_ any applicable statutory limit
Brief
description: —————““—_—_ &_ .. . . . £&zEC'
Line from LI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, ———__——————-  $§___.—si“(‘ééCOYS'SS
Line from C) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description. = £—————_—__——-__ § Cs
Line from C) 100% of fair market value, up to
Schedule A/B:. 7 any applicable statutory limit
Brief
description: ————_____—__—__—— _ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ———————_—_ 3 Qs
Line from CJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description; § ——————_——____ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: —_—____——._ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. = ———_—_—__——____ § Os
Line from C} 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description. §=£=————__—_~___—__ § Os
Line from L) 100% of fair market value, up to
Schedule A/B: ~~ any applicabie statutory limit

Official Form 106C : Schedule C: The Property You Claim as Exempt page 2 of

 
Case 19-26881

Doc1 Filed 12/20/19

Fill in this information to identify your case:

Debtor 1 TIARRA

SUEANN

VANDERHOEF

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name
United States Bankruptcy Court for the:

Case number

Middle Name

Last Name

District of

 

(If known)

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together,
information. If more space is needed, copy the Additional Page,

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

| Part 4: EEE All Secured Claims

xl

 

2. List all'secured claims. If a creditor has. more than one secured claim, list the creditor separately
for each claim. lfmore than one creditor has a particular claim, list the other creditors in Part 2,
As much.as possible, list the claims in alphabetical‘order according to the creditor's name.

Do not
value of

 

 

 

 

 

 

 

Page 22 of 61

C] Check if this is an
amended filing

12/15

both are equally responsible for supplying correct
fill it out, number the entries, and attach it to this form. On the top of any

 

 

 

 

 

Creditor's Name

Describe the property that secures the claim:
Creditor’s Name
Number Street
As of the date you file, the claim is: Check ali that apply.
O Contingent
(3 Unliquidated
City State ZIP Code OQ) disputed
Who owes the debt? Check one. Nature of lien, Check all that apply.
C1 Debtor 1 only OQ) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
OU) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
Cl Atleast one of the debtors and another CQ Judgment lien from a lawsuit
(2 Other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ Le
[2.2] Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O oood

Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.

C) Contingent

(J Unliquidated

Q Disputed

Nature of lien. Check all that apply.

O An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

OQ Judgment lien from a lawsuit

C) other (including a right to offset)

Last 4 digits of account number __

 

 

 

Official Form 106D

Add the dollar value of your entries in. Column A on this page. Write that number here:

_———

Schedule D: Creditors Who Have Claims Secured by Property

 

page 1of_

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 23 of 61

Debtor 1 TIARRA SUEANN

VANDERHOEF

Case number (if known)

 

First Name Middle Name

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

Describe the property that secures the claim: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O) unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debtor 1 only (1 An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another C2 Judgment lien from a tawsuit
C] other (including a right to offset)
Cl) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _
| Describe the property that secures the claim: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
OQ Contingent
QJ Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 debtor 1 only C) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
Q) debtor 1 and Debtor 2 only C1 Statutory lien (such as tax lien, mechanic's lien)
C1 Atteast one of the debtors and another CQ] Judgment lien from a lawsuit
C) Check if this claim relates to a Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits ofaccountnumber—
L_| Describe the property that secures the claim: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code CD uUntiquidated
UO pisputea
Who owes the debt? Check one. Nature of lien. Check ali that apply.
Q) Debtor 4 oniy CJ An agreement you made (such as mortgage or secured
CQ Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
(4) At least one of the debtors and another C] Judgment lien from a tawsuit
) other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
Add the dollar value of your-entries in Column A on this. page: Write that number here: 3
If this is the last page of your form, add the dollar value totals from all pages.
. ___..Write that number here: $
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of

 

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 24 of 61

bert TIARRA SUEANN VANDERHOEF Case number (renown

First Name Middle Name Last Name

ESE ist Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about-your bankruptcy for a-debt that you already listed in Part.4. For example, if a collection

, agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1,-and then list the collection agency here. Similarly, if
_. you have more than one creditor for any of the debts that you'listed in Part 1, list.the additional creditors here. lf you do not have additional persons to
_- be notified:for any debts in:Part 4, do not fill:out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccount number
Number Street
City State ZIP Code

a On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

 

 

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of
 

Case 19-26881 Doc1 Filed 12/20/19 Page 25 of 61

Fill in this information to identify your case:

Debtor 4 TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

C , CI Check if this is an
iifknown) ° amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

| Part 4: | List All of Your PRIORITY Unsecured Claims

_ 1. Do any creditors have priority unsecured claims against you?
0 No. Go to Part 2.
CL) Yes.

2.. List all of your priority-unsecured claims. {fa creditor‘has more than one priority unsecured claim,.list the creditor separately-for each claim. For
each-claim listed; identify what type of claim itis. [fa claim-has.both priority and:nonpriority amounts list that claim here and: show both priority:and

nonpriority amounts. As.much-as possible, list the.claims.in alphabetical order.according to the creditor's name. If you have more than-two priority
unsecured:claims, fill out the Continuation Page of Part 1. if more than one créditor holds a particular claim; list: the other creditors in Part 3.

(For-an explanation of each type of claim, see the:instructions for this form in the instruction booklet.)

 

ane)

  

 

 

 

 

 

 

 

 

 

 

 

Nonpriority
_amount ‘
2.1
Last 4 digits ofaccountnumber_ si $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Tity State ZIP Code UW Contingent
; > Q) Untiquidated
Who incurred the debt? Check one. Q bisputed
C) Debtor 1 only
O) debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
C1 Check if this claim is for a community debt C} Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
C) No C2 other. Specify
O) Yes
2.2 |

Last 4 digits of account number ___

 

— = —> — —_ F$. $ $
Priority Creditor's Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply,
QO Contingent

City State ZIP Code O) Unliquidated

Who incurred the debt? Check one. J Disputed

U) Debtor 1 only

Type of PRIORITY unsecured claim:
C) Debtor 2 only yP

 

 

 

 

 

C) Debtor + and Debtor 2 only QO) Domestic support obligations

CO) At least one of the debtors and another C) taxes and certain other debts you owe the government
(2 Check if this claim is for a community debt 0 ciaims for death or personal injury while you were

Is the claim subject to offset? C) other. Specify

No

C) Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of

 
 

Case 19-26881
Debtor?  TIARRA SUEANN

 

Doc1 Filed 12/20/19 Page 26 of 61

VANDERHOEF

Case number (i known)

 

First Name Middte Name Last Name

koe Your PRIORITY Unsecured Claims — Continuation Page

 

=

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed.by 2.4,.and.so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

CI) Debtor 4 only

C) Debtor 2 only

O) debtor 1 and Debtor 2 only

CO) Atleast one of the debtors and another

(2 Check if this claim is fora community debt

Is the claim subject to offset?

C} No
C) Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
Oo Unliquidated
QO Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

oO OOO

 

Last 4 digits of account number ___ _ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
City State ZIP Code CD) Untiquidated
O Disputed
Who incurred the debt? Check one.
L) Debtor 1 only Type of PRIORITY unsecured claim:
Deb
U Debtor 2 only OU Domestic support obligations
C) Debtor 1 and Debtor 2 only :
Cl Taxes and certain other debts you owe the government
Cd At least one of the debtors and another . a .
C) ciaims for death or personal injury while you were
C] Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
(4) No
QO) Yes
Last 4 digits ofaccountnumber __ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O Unliquidated
Q Disputed
Who incurred the debt? Check one.
O) Debtor 1 only Type of PRIORITY unsecured claim:
U Debtor 2 only C] Domestic support obligations
C] Debtor 1 and Debtor 2 only .
Taxes and certain other debts you owe the government
Cd At least one of the debtors and another . a .
Q) Claims for death or personal injury while you were
CQ] Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
No
O) Yes
Last 4 digits of account number $

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page. of.

 

 

 
 

Case 19-26881 Doc 1
Debtor 1 TIARRA SUEANN

 

First Name Middle Name Last Name

Er List All of Your NONPRIORITY Unsecured Claims

Filed 12/20/19 Page 27 of 61
VANDERHOEF

Case number (if known)

 

 

Yes

claims fill out the Continuation Page of Part 2.

ks] ace

Nonpriority Creditors Name

PO. BOX 13070

3. Do any creditors have nonpriority unsecured claims against you?
QO No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

Number Street
PHILADELPHIA PA 19101
City State ZIP Code

Who incurred the debt? Check one.

“4 Debtor 1 only

CQ) Debtor 2 only

Cl Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

Wd No
C) Yes

4.List all of your:nonpriority unsectired.claims in the alphabetical'order of the:creditor. who holds each claim. Ifa creditor has more than.one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is.:Do notiist claims already
included.in Part 1. If more.than:one creditor holds a particular claim, list the other-creditors in'Part.3:If you have more than three nonpriority unsecured

 

| Total claim
Last 4 digits of account number _2_ oO 0 _O 5 1,193.53
When was the debt incurred? 12/09/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

OQ) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) debts to pension or profit-sharing plans, and other similar debts

ww Other. Specify UTILITY BILL

 

 

k2_| DISCOVER BANK

 

Nonpriority Creditor’s Name

PO BOX 15316

 

 

Number Street
WILMINGTON DE 19850
City State ZIP Code

Who incurred the debt? Check one.

© Debtor 4 only

CL] Debtor 2 only

(J Debtor 1 and Debtor 2 only

CO) Atteast one of the debtors and another

 

O) Check if this claim is for a community debt

Is the claim subject to offset?

00 $ 218.00

Last 4 digits of account number 0 _0 Vv
When was the debt incurred? 02/01/2019

As of the date you file, the claim is: Check all that apply.

QO Contingent
WT unliquidated
CJ) Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

PO BOX 85015

 

 

Number Street
RICHMOND VA 23285
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

Q) Debtor 2 only

OQ] Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

Q] Check if this claim is for a community debt

Is the claim subject to offset? »

U4 No
OD Yes

 

 

4 No Pe Other. Specify CREDIT CARD
QO Yes

| CAPITAL ONE Last 4 digits of accountnumber_0 0 0 _0 251.00
Nonpriority Creditors Name SENN

When was the debt incurred?

As of the fate you file, the claim is: Check ail that apply.

Q Contingent
W Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

W§ Other. Specify CREDIT CARD

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

page _ of
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 28 of 61
Debtor 1 TIARRA _ SUEANN VANDERHOEF Case number (if known)

 

 

 

ean a: BE NONPRIORITY Unsecured Claims — Continuation Page

| CREDIT ONE BANK

After listing any entries on this page, number then beginning with 4.4, followed by-4.5, and so forth.

Last 4 digits of account number O OQ Oo 0

 

Nonpriority Creditor's Name

 

 

 

 

3 251.00

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

U Debtor 1 only

C) Debtor 2 only

Cl) Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

A) No
QO) ves

 

VU Unliquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

Mi other. specify RENTAL PROPERTY

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Wh he debt i > 04/01/2019
6801 S CIMARRON RD en was the debt incurred
wee ee As of the date you file, the claim is: Check all that appl
LAS VEGAS NV 89113 S of the date you file, the claim is: Check all that apply.
Ciy State ZIP Code Q) Contingent
. vf Unliquidated
Who incurred the debt? Check one. OQ) pisputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as Priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? J Other. Specify CREDIT CARD
mf No
C3 Yes
f
STEWARD FINANCIAL CE Last 4 digits of account number 5 4 7. 4 $12 522.04
Nonpriority Creditor’s Name
When was the debt incurred? 09/01/2019
444 E KING HWY 200 TOT
Number Street As of the date you file, the claim is: Check all that appl
0 , is: Check all that apply.
MAPLE SHADE NJ 08052 y py
City State ZIP Code Q Contingent
4 unliquidated
Who incurred the debt? Check one. Q Disputed
U Debtor 1 only
Q) debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C} Check if this claim is for a community debt you did not report as Priority claims .
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? M other. Specity CAR LOAN
A No
Q Yes
| 0000 2,563.00
REGIONAL MANAGEMENT Last 4 digits of accountnumber_ O QO O O
Nonpriority Creditor's Name
When was the debt incurred? 04/11/2015
11 E FAYETTE STREET TO
Number Street
As of the date you file, the claim is: Check all that apply.
BALTIMORE MD 21202 y ey
City State ZIP Code QO Contingent

 

 

page. of

 
 

 

Case 19-26881 Doc 1
Debtor 1 TIARRA SUEANN

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

Filed 12/20/19 Page 29 of 61
VANDERHOEF

Case number (if known)

 

 

Yes

claims fill. out the: Continuation: Page: of Part 2:

ka | PATRIOTS HOME & AUTO

3. Do any creditors have nonpriority unsecured claims against you?
CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

Nonpriority Creditors Name

13860 BOOKER T WASHINGTON HWY

 

 

Number Street
MONETA VA 24121
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C) Debtor 2 only

U1] Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

4 No
OQ Yes

4. List alt of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has.more than one
nonpriority unsecured claim, list the creditor separately-for each claim. For each claim listed, identify what type of claim.itis..Do not:list claims already
included in Part 1.lf more than one creditor holds-a particular claim, list the other creditors in Part 3.1f you. have more than three nonpriority unsecured

Total claim

Last 4 digits of accountnumber_ 0 0 0 O

5 1,216.00
When was the debt incurred? 09/01/2019

As of the date you file, the claim is: Check all that apply.

OQ Contingent
Unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify REGULAR DEBT

 

b2 | SUBURBAN CREDIT CORPORATION

 

Nonpriority Creditor's Name

6142 FRANCONIA ROAD

 

 

Number Street
ALEXANDRIA, VA 22310
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
QO) ves

Last 4 digits of account number _0 0 0 _0 $ 445.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
YF unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) student toans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify REGULAR DEBT

 

u

SUBURBAN CREDIT CORPORATION

 

Nonpriority Creditors Name

6142 FRANCONIA ROAD

 

 

Number Street
ALEXANDRIA, VA 22310
City State ZIP Code

Who incurred the debt? Check one.

M Debtor 1 only

C] Debtor 2 only

(L) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

(1) Check if this claim is fora community debt

Is the claim subject to offset?

UW No
CL} Yes

 

Last 4 digits of accountnumber 0 0 0 0 620.00
When was the debt incurred? _03/31/2014 as

As of the date you file, the claim is: Check all that apply.

Q Contingent
Pf Unliquidated
CO) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Gf Other. Specify REGULAR DEBT

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

page. of_

 
 

Debtor 1

 

Case 19-26881 Doc1 Filed 12/20/19 Page 30 of 61
TIARRA - SUEANN VANDERHOEF Case number (i known)

 

 

 

ean a NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

ay

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

L) Debtor 2 only

O) Debtor 4 and Debtor 2 only

Cl At least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

2 No
C) Yes

M4 unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

() Student ioans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

() Debts to pension or profit-sharing plans, and other similar debts

J other. Specify MEDICAL BILL

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

After'listing any: entries on this:page, number them beginning with 4.4, followed by 4.5; and so forth. Total claim a
| SUBURBAN CREDIT CORPORATION Last 4 digits of account number _O 0 O 0 s__ 955,00
Nonpriority Creditor's Name
h h 03/31/2014
6142 FRANCONIA ROAD When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that appl
ALEXANDRIA, VA 22310 $0 you file, the claim is: Check all that apply.
City State ZIP Code CQ) Contingent
; a Unliquidated
Who incurred the debt? Check one. © pisputed
Yi Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q Student loans
Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C] Check if this claim is fora community debt you did not report as priority claims .
LD Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WH other. Specity REGULAR DEBT
A) No
C0 Yes
RECEIVABLES MANAGEMENT SYSTEM Last 4 digits of account number Oo. 0. oO. 0. $ 359.00
Nonpriority Creditor’s Name
When was the debt incurred? 12/30/2013
7206 HULL STREET 211 re
Number Street As of the date you file, the claim is: Check all that app!
u file, im is: Check all that apply.
RICHMOND VA 23226 y ppy
City State ZIP Code O) Contingent
vA Unliquidated
Who incurred the debt? Check one. Q Disputed
| Debtor 1 only
C2) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q) student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CQ Check if this claim is for a community debt you did not report as Priority claims a
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MW other. Specity MEDICAL BILL
| No
C) ves
0000 s 949.00
TRANSWORLD Last 4 digits of accountnumber O 0 Q 0.
Nonpriority Creditor’s Name
When was the debt incurred? 03/27/2014
P O BOX 15609 TTT
Number Street
As of the date you file, the claim is: Check all that ly.
WILMINGTON DE 19850 °° mu umm ise Meee ah nak aPPIy
City State ZIP Code C) Contingent

page. of_

 

 

 

 

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 31 of 61
pebiori TIARRA—— SUEANN VANDERHOEF Case number ¢rknoun

 

es All of Your NONPRIORITY Unsecured Claims

Yes

claims fill.out the Continuation: Page of Part 2:

ba REVENUE RECOVERY CORPORATION

3. Do any creditors have nonpriority unsecured claims against you?
O21 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

Nonpriority Creditors Name

7005 MIDDLEBROOK PLACE

 

 

Number Street
KNOXVILLE TN 37909
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

CL} Debtor 2 only

C] Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

C] Check if this claim is fora community debt

Is the claim subject to offset?

J No
Q Yes

 

4.-List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds ‘each claim. lf a creditor has.more than one
nonpriority unsecured claim, list the creditor separately for'each claim: For each claim listed,
included in Part 1. If more than one creditor holds a particular claim; list the other creditors in

identify what type of claim itis. Do not

Last 4 digits of account number _O- 0 oO _O

12/21/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

rf Other. Specify MEDICAL BILL

 

Part 3.If you have more than three nonpriority unsecured

list claims ‘already

 

 

REVENUE RECOVERY CORPORATION

 

Nonpriority Creditor's Name

7005 MIDDLEBROOK PLACE

 

 

Last 4 digits of account number _O 0 _O _0
When was the debt incurred? _10/10/2019

 

: 552.00

 

 

 

 

 

 

Who incurred the debt? Check one.

Uw Debtor 1 only

QO) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

(L) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
O) Yes

 

Number Street
As of the date you file, the claim is: Check all that apply.
KNOXVILLE TN 37909
City State ZIP Code Q Contingent
Who incurred the debt? Check one. OQ) unliquidated
i debtor 1 only C1 dispute
C) Debtor 2 only ,
© Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At least one of the debtors and another () Student loans
eae . . (1) Obligations arising out of a separation agreement or divorce
CQ) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
JZ no CQ other. Specify MEDICAL BILL
Q) Yes
es | PHOENIX FINANCIAL SERVICES LLC Last 4 digits of account number 0 0 0 0 59.00
Nonpriority Creditor’s Name . $I
When was the debt incurred? 10/04/2019
8902 OTIS AVE 103A To
Number Street
DIANAPOLIS JN 1621 6 As of the date you file, the claim is: Check all that apply.

OQ Contingent
W Unliquidated
U) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) bebts to pension or profit-sharing plans, and other similar debts

6 Other. Specify MEDICAL BILL

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of_

 
 

Case 19-26881 Doc 1
Debtor 14 TIARRA SUEANN

 

First Name Middle Name Last Name

Filed 12/20/19 Page 32 of 61
VANDERHOEF

Case number (if known)

ean a BE NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

After listing any entries on this page, number.them beginning-with.4.4, followed by 4.5, and so forth:

 

 

 

 

Last 4 digits of account number O_ OL Oo 0

 

 

 

 

 

 

 

CREDIT RESOURCE MANAGEMENT

 

Nonpriority Creditor’s Name

 

 

P.O, BOX 2300

Number Street

SOUTHGATE MI 48195
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

L) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

() Check if this claim is fora community debt

Is the claim subject to offset?

2 No
L) Yes

 

 

 

 

 

PHOENIX FINANCIAL SERVICES LLC g 921.00
Nonpriority Creditors Name
When was the debt i » 03/07/2019
8902 OTIS AVE 103 A onwas the debt incurred? -T
Numer eet As of the date you file, the claim is: Check all that appl
INDIANAPOLIS IN 46216 YOM S ANE CIN IS: CHECK all that apply.
City State ZIP Code OQ) Contingent
04 Uniiquidated
Who incurred the debt? Check one. Q Disputed
“ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CD student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims _
Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specity MEDICAL
D no
C) Yes
DEBT RECOVERY SOLUTIONS Last 4 digits of account number O O QO QO. $411.00
Nonpriority Creditors Name
When was the debt incurred? 94/05/2019
6800 JERICHO TURNPIKE SUITE 113 E -=———o
Number Street As of the date you file, the claim is: Check all that appl
ite, is: Check all that apply.
SYOSSET NY 11791 y py
City State ZIP Code QO) Contingent
@ unliquidated
Who incurred the debt? Check one. © disputed
U Debtor 1 only
QO Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
L) Check if this claim is for a community debt you did not report as priority claims a
) Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? A other. Specity MEDICAL BILL
ad No
C) Yes
| s_ 2,574.00

Last 4 digits of account number 0 O 0 O
When was the debt incurred? 04/13/2018

As of the date you file, the claim is: Check all that apply.

C) Contingent
M1 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

OQ) Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts

UW other. Specity CREDIT DEBT

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page. of

 

 
 

Debtor 4

|

 

 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 33 of 61
TIARRA __ SUEANN VANDERHOEF Case number erinoun

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries.on this page, number:them beginning with 4.4, followed by 4.5, and so forth:

 

 

 

Last 4 digits of account number Oo Oo Oo 0

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

Q) Debtor 1 only

Cd Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Cl) Check if this claim is fora community debt

Is the claim subject to offset?

Ono
U Yes

C} Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
C) other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

PHOENIX FINANCIAL SERVICES LLC $ 59.00
Nonpriority Creditor's Name
When was the debt incurred? 10/04/2019
8902 OTIS AVE 103A —_—_—
Number Street As of the date you file, the claim is: Check all that appl
INDIANAPOLIS IN 46216 YONG ANG Claim 18: Check all that apply.
City State ZIP Code C) Contingent
. Unliquidated
Who incurred the debt? Check one. Q Disputed
Y Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as Priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify MEDICAL
wt No
OC ves
CREDIT RESOURCE MANAGEMENT Last 4 digits of account number O- 0. 0. 0 $ 757.00
Nonpriority Creditor’s Name
When was the debt incurred? 01/09/2019
P.O, BOX 2300 TOO
weer eet As of the date you file, the claim is: Check all that app!
S @ date you file, aim is: Check ail that apply.
SOUTHGATE Mi 48195 y py
City State ZIP Code Q Contingent
4 Unliquidated
Who incurred the debt? Check one. gO Disputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OC) Check if this claim is fora community debt you did not report as priority claims .
CQ) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify CABLE BILL
| No
QO Yes
| . s
Last 4 digits of account number ___ Le
Nonpriority Creditor’s Name
When was the debt incurred?
Numb Street
umer fee As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) Contingent

page of__

 

 

 

 
 

 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 34 of 61
Debtor: TIARRA SUEANN VANDERHOEF Case number trinoun

First Name Middle Name Last Name

 

 

Part 3: | List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Cd Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ Le
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name :
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ Le
City State ZIP Code
Tl On which entry in Part 1 or Part 2 did you list the original creditor?
ame .
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
b $
Number treet Q) Part 2: Creditors with Nonpriority Unsecured
Claims
oy Slate FIP Code Last4 digits of accountnumber_—

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page_ of_
 

Case 19-26881 Doc1 Filed 12/20/19 Page 35 of 61
Debtor? TIARRA SUEANN VANDERHOEF Case number rasan

 

 

First Name Middle Name Last Name

Ea Add the Amounts for Each Type of Unsecured Claim

 

Add the amounts for each type of unsecured claim.

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
front Part.4 6b. Taxes and certain other debts you owe the
government 6b. $

6c. Claims for death or personal injury while you were
intoxicated 6c.

6d. Other. Add all other priority unsecured claims.

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

 

Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e.
$
Total claim
Total claims 6f. Student loans 6f. 5
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add ali other nonpriority unsecured claims.
Write that amount here. Gi. +5 26,405.53
6j. Total. Add lines 6f through 6i. Gj. ; 26,405.53
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page of_

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 36 of 61

Fill in this information to identify your case:

pebtr += TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

(If known) CJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
Q) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
iI Yes. Fill in all of the information befow even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person-or.company with whom:you have the contract or lease State what the contract or léase is: for
2.1 REGIONAL MANAGEMENT BALTIMORE, MD
Name
11 E. FAYETTE STREET
Number Street
BALTIMORE MD 21202
City State ZIP Code
2.2
~ Name
Number Street
City State ZIP Code
2.3:
Name
Number Street
City State ZIP Code
2.4
Name
Number Street
City State ZIP Code
2.5,
"Name
Number Street
City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page iof_

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 37 of 61

pebtor1  TIARRA SUEANN VANDERHOEF

Case number (if known)

 

 

First Name Middle Name Last Name

| | Additional Page if You Have More Contracts or Leases

Person.or company: with whom you have the contract orlease What the contract or lease is for

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

page. of__

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 38 of 61

Fill in this information to identify your case:

Debtor 1 TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name
United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

L) Check if this is an
: amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

WY No
C) Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
WW No. Goto line 3.
C] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
No

C) Yes. in which community state or territory did you live? . Fiflin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column.1: Your codebtor. Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that apply:
3.1
C) Schedule D, line
Name
C]) Schedule E/F, line
Number Street C) Schedule G, line
City | ss soon SAE ZIP Code
3.2
Q) Schedule D, line
Name ee
C] Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
3.3
() Schedule D, line
Name
(] Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors

page tof.
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 39 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TIARRA SUEANN VANDERHOEF Case number (if known)
First Name Middle Name Last Name
| PE Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to.whom-you owe the debt
7 Check all:schedules that apply:
3
‘ame OQ) Schedule D, line
() Schedule E/F, line
Number Street UL) Schedule G, line
,_...Uity State ZIP Code
ts]
N QC) Schedule D, line
ame —___
() Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
“|
() Schedule D, line
Name —_——_—__
Q) Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code
P|
Q) Schedule D, line
Name
C] Schedule E/F, line
Number Street OQ Schedule G, line
City State ZIP Code
B|
) Schedule D, line
Name —_
Q) Schedule E/F, line
Number Street QO Schedule G, line
City State ZIP Code
B.
OQ) Schedule D, line
Name _
OQ Schedule E/F, line
Number Street Q) Schedule G, line
___ City State ZIP Code
|
() Schedule D, line
Name ———
O) Schedule E/F, line
Number Street QC) Schedule G, line
City State ZIP Code
B.|
QO) Schedule D, line
Name _—_
O) Schedule E/F, line
Number Street C) Schedule G, line
: City State ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page. of
 

Case 19-26881 Doc1 Filed 12/20/19 Page 40 of 61

Fill in this information to identify your case:

pebtor?  TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number Check if this is:

(If known)
CJ An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 iM DDT YWY
Schedule I: Your Income 12145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ea Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or:non-filing spouse

 

 

 

 

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status wi Employed CJ) Employed
employers. QI Not employed C1) Not employed
Include part-time, seasonal, or
self-employed work.

id Occupation CONTRACTOR
Occupation may include student
or homemaker, if it applies.

Employer’s name ICON INDUSTRIAL SOLUTIONS

 

Employer’s address 7225 WINDSOR BLVD

Number Street Number Street

 

 

 

BALTIMORE MD 21244
City State ZIP Code City State ZIP Code

How long employed there? 4 MONTHS 4 MONTHS

 

 

 

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor.1 For Debtor 2 or
_non-filing:'spouse

2. List monthly gross wages, salary, and commissions (before al! payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3,200.00 §
_ 3. Estimate and list monthly overtime pay. 3. +3 + $
4. Calculate gross income. Add line 2 + line 3. 4. g 3,200.00 $

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 41 of 61

peotor1  TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

 

Copy line 4 here. cece csesesesnesceesseeseusasaeseecrsevsvavsnscetscevsueatavesense

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
Se. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

7. Caiculate total monthly take-home pay. Subtract line 6 from line 4.

8. List ail other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security
8f. Other government assistance that you regularly receive

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+ 5g + Sh.

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

friends or relatives.

Specify:

8c. Family support payments that you, a non-filing spouse, or a dependent

Include cash assistance and the value (if known) of any non-cash assistance

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

 

No.

For Debtor 1 For Debtor 2 or
non-filing spouse

$__ 3,200.00 $
Sa. § 1,040.79 $
5b. $ $
5c. $ $
Sd. § $
Se. §$ $
5f. $ $
5h. +3 +3
6. g§ 1,040.79 $
7, ¢ 2,159.21 $
8a. $ $
8b. § $
Be. $ $
8d. § $
Be. § $
sf § $
8g. $ $
8h. +5 +¢
9. | $ $
10.| $ 2,159.21 | 4 $ sg 2,159.21

11.+ §
12 (s_2.169.21
Combined

13. Do you expect an increase or decrease within the year after you file this form?

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

monthly income

 

(J) Yes. Explain:

 

 

 

 

Official Form 1061 Schedule |: Your Income

page 2

 

 

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 42 of 61

Fill in this information to identify your case:

Debtor 1 TIARRA SUEANN VANDERHOEF ean:
First Name Middle Name Last Name Check if this is:

 

 

Debtor 2 CJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
QA supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: District of Maine

Cape number MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Describe Your Household

1. Is this a joint case?

 

 

Wi No. Go to line 2.
LJ Yes. Does Debtor 2 live in a separate household?

Q) No
(J Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? QO No
Dependent’s relationship to Dependent’s = Does dependent live
Do not list Debtor 1 and (& Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ee O
Do not state the dependents’ Oa joer : ow.
names. J, Yes
Qquanterc Ol wo
a Yes
CL) No
OQ) Yes
C) No
Cl) Yes
L) No
C) Yes
3. Do your expenses include w No

expenses of people other than Oo
yourself and your dependents? Yes

are Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 4.500.00
any rent for the ground or lot. 4 § , .

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $.
4d. Homeowner’s association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
 

 

 

 

 

 

 

 

 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 43 of 61
Debtor 4 TIARRA SUEANN VANDERHOEF Case number (known)
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas 6a S. 125.00
6b. Water, sewer, garbage collection 6b. $
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. § 100.00
6d. Other. Specify: 6d. $

7. Food and housekeeping supplies 7. $ 300.00

8. Childcare and children’s education costs 8. $.

9. Clothing, laundry, and dry cleaning 9. $ 100.00
10. Personal care products and services 10. $ 100.00
11. Medical and dental expenses 11. $
12. Transportation. include gas, maintenance, bus or train fare. § 400.00

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $
14. Charitable contributions and religious donations 14, $
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
18a. Life insurance 15a. §
15b. Health insurance 1b.  §
15¢, Vehicle insurance 18e.  § 100.00
15d. Other insurance. Specify: 15d. §
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
‘Specify: 16. = $
17. Installment or lease payments:
17a, Car payments for Vehicle 4 17a. §$ 382.00
17b. Car payments for Vehicle 2 170. §$
17¢. Other, Specify: 17. §
17d. Other. Specify: 17d. $
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106l). 18g
19. Other payments you make to support others who do not live with you.
Specify: 19. §$
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $
20b. Real estate taxes 20b.  $§
20c. Property, homeowner's, or renter’s insurance 20c. $§
20d. Maintenance, repair, and upkeep expenses 20d. $
20e. Homeowner's association or condominium dues 20e. §
Official Form 106J Schedule J: Your Expenses page 2

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 44 of 61

Debtor 1 TIARRA SUEANN VANDERHOEF Case number tif known)

 

First Name Middle Name Last Name

21. Other. Specify:

 

a No.

 

 

 

 

 

 

 

 

C) Yes. Explain here:

 

 

21. +5
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. |g 2,607.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2,607.00
23. Calculate your monthly net income.
; , $ 2,159.21
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23d. _g 2,607.00
23c. Subtract your monthly expenses from your monthly income. 547.00
The result is your monthly net income. 23c. $ -
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
Official Form 106J Schedule J: Your Expenses page 3

 

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 45 of 61

Fill in this information to identify your case:

Debtor 1 TIARRA SUEANN VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

Last Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

Q) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

If two married people are filing together, both are equally responsible for supplying correct information.

 

12/15

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W No

QO Yes. Name of person . Attach Bankruptcy Petition Preparers Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

«Avie [putblls

Signatute of Debtor 1

 

Signature of Debtor 2

pate 12/20/2019

oe Date
MM/ DD / YYYY

MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

Case 19-26881 Doc1 Filed 12/20/19 Page 46 of 61

Fill in this information to identify your case:

Debtor _TIARRA SUEANN _ VANDERHOEF

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(tf Known)

 

 

LQ Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

a «- Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

 

C) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
Cl No

w Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor:1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived: there lived there
Q Same as Debtor 1 Q Same as Debtor 1
6908 BONNIE RIDGE DR Erom 01/01/2019 From
Number Street To 41/01/2019 Number Street To
BALTIMORE MDzg 21209
City State ZIP Code City State ZIP Code
C] same as Debtor 1 L] same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State | ZIP Code

| 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

C] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 47 of 61

Debtor? TIARRA SUEANN _ VANDERHOEF

Case number (if known)
First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

WU No

CJ Yes. Fill in the details.

 

 

 

 

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before-deductions and. .Check all that apply. (before deductions.and
exclusions) exclusions)
: | Wages, commissions, QQ Wages, commissions,
From January 1 of current year until bo ti $ 3,200.00 b ti $
the date you filed for bankruptcy: nuses, tips ro Onuses, tips
C) Operating a business Q Operating a business
For last calendar year: L) Wages, commissions, | Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, C) Operating a business Q Operating a business
For the calendar year before that: QO Wages, commissions, ) Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, ) O Operating a business 9° “~~ [) Operating a business

 

 

 

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxabie. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income: interest; dividends: money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wd No

(J) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Sources of income Gross income from Sources:of income Gross income from
Describe below. each source Des¢ribe below: each source
(before deductions and (before: deductions.and
exclusions) exclusions)
From January 1 of current year until —-————--———__-
the date you filed for bankruptcy: $
OS $
For last calendar year: $ $
(January 1 to December 31, ) $ $
YYYY ;

 

 

 

 

For the calendar year before that:

 

 

(January 1 to December 31, )
YYY

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 48 of 61

peotor1  TIARRA SUEANN __ VANDERHOEF Case number ¢rinown

 

 

First Name Middle Name Last Name

Be List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
() No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

4 No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

CQ) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

wi No. Go to line 7.
CJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total arnount paid Amount you still owe Was this payment for...
payment
STEWART FINANCIAL 09/01/2019 ¢ 382.00 ¢ 12,522.00) mortgage
Creditor's Name
Wi Car
444 E KINGS HWY 200 10/01/2019
Number Street U) Credit card
41/01/2019 Q Loan repayment

 

QO Suppliers or vendors
MAPLE SHAS NJ 08052

City State ZIP Code C) Other

 

$ $ () Mortgage
CQ car

Q Credit card

 

 

Creditor's Name

 

Number Street

OQ Loan repayment

 

QO Suppliers or vendors

Other

 

City State ZIP Code

$ $ C) mortgage
C) car

Q Credit card

 

 

Creditor's Name

 

Number Street

CY Loan repayment

 

 

C) Suppliers or vendors
C} other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 49 of 61

Debtor1  TIARRA SUEANN _ VANDERHOEF

Case number (ifknown),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

UW no

CI) Yes. List ail payments to an insider.

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still .Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
|
$ $

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

 

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

CD Yes. List all payments that benefited an insider.

Dates of Total amount Amount you'still -Reason for.this payment
Payment paid owe Include creditor's:name

 

$ $
Insider's Name

 

 

Number Street

 

 

City State ZIP Code

 

 

Insiders Name

 

Number Street

 

 

 

 

City a ou State ZIP Cade,

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 50 of 61
ewer: TIARRA__SUEANN_VANDERHOEF Case uber a

 

 

Bz Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications

and contract disputes.

MW No

C) Yes. Fill in the details.

Nature of the case

 

Court or. agency

Status of the case

 

 

 

 

 

 

 

 

 

 

 

 

Case title Court Name C) Pending
Q) On appeal
Number Street CQ) Concluded
Case number
City State ZIP Code
Case title Court Name QO Pending
C) On appeal
Number Street C) Concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Wf No. Goto tine 11.
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

Creditor’s Name

 

 

Number Street Explain what happened

Cl Property was repossessed.

 

Q Property was foreclosed.
Q Property was garnished.

 

City State ZIP Code Q) Property was attached, seized, or levied.

Describe the property Date Value of the property

 

 

Creditor's Name

 

Number Street
Explain-what happened

 

Property was repossessed.
Property was foreclosed.

 

Property was garnished.
City State ZIP Code operty was garnis

Ooood

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 51 of 61

Debtor 1 TIARRA SUEANN VANDERHOEF Case number (if known)

 

 

First Name Middie Name Last Name

_ 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

C) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date. action Amount
: was taken
Creditor’s Name |
$
Number Street i
i
City State ZIP Code Last 4 digits of account number: XXXX—

_ 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No
QO) Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

C) Yes. Fill in the detaits for each gift.

 

 

 

 

 

 

 

 

 

 

Gifts witha total value.of more:than $600 Describe the gifts Dates: you gave Value
per person the:gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with:a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 52 of 61

Debtor1 ~~ TIARRA SUEANN _ VANDERHOEF Case number ¢rinown

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

CJ Yes. Fill in the details for each gift or contribution.

Gifts. or contributions.to charities Describe what you contributed Date you Value
that total more than.$600 contributed

 

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

C) Yes. Fill in the details.

 

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how. the loss occurred , co ao. loss lost

Include the amount that insurance has paid: List pending-insurance

claims.on line 33 of Schedule A/B: Property.

 

 

   

i

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wd No

CL} Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transferwas
Person Who Was Paid n made
i
Number Street : $
$

 

 

City State ZIP Code i

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 53 of 61

Debtor1  TIARRA SUEANN _ VANDERHOEF

Case number (if known)
First Name Middle Name Last Name

 

 

Description and vatue of any property transferred Date payment or Amount of
transfer was made - payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

 

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

L] Yes. Fill in the details.

 

 

 

Description and value:of any property transferred Date:payment or. © Amount of payment
transfer was
_ made
Person Who Was Paid |
Number Street a §
|
: $

 

 

City State ZIP Code |

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wt No
Q) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

 

 

City State ZIP Code

 

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

 

City State ZIP Code

 

 

 

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 

 
 

 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 54 of 61

Debtor 1 TIARRA SUEANN VANDERHOEF Case number (known),

First Name Middle Name Last Name

 

 

- 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No

CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust i

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

Cl Yes. Fill in the details.

 

 

Last 4 digits of account number. Type of accountor Date account was Last balance before
instrument closed, sold, moved, __ closing or transfer
or transferred
Name of Financial Institution
XXXX— C) checking $
Number Street QO Savings

C) Money market

 

C] Brokerage

 

 

 

City State ZIP Code Q Other
XXXX— LJ checking $
Name of Financial Institution
) Savings
Number Street Q Money market

OQ Brokerage

 

Q Other,

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Gd No

CL) Yes. Fil! in the details.

 

 

 

Who else-had access to it? Describe:the.contents Do. you still
have it?
: LI No
Name of Financial Institution Name Q) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 55 of 61

pebtor1  TIARRA SUEANN _ VANDERHOEF

First Name Middle Name Last Name

Case number (if known)

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
CI Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do youstill
have it?
: CINo
Name of Storage Facility Name : : Q Yes

 

Number Street Number Street :

 

CityState ZIP Code

 

City — State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

No
C) Yes. Fill in the details.

Where is. the property? Describe the property Value

 

 

Owner's Name $

 

Numb: Street

 

Number Street

 

 

 

City State ZIP Code

 

 

 

City State ZIP Code

Eta Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

8 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

® Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

_ ® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WZ No

C2 Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit :
Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
 

Case 19-26881 Doc 1

TIARRA

First Name

SUEANN

Last Name

Debtor 1 VANDERHOEF

 

Middle Name

25. Have you notified any governmental unit of any release of hazardous material?

wi No
QC) Yes. Fill in the details.

Governmental unit

Case number (if known)

Environmental! law, if.you_know it

Filed 12/20/19 Page 56 of 61

Date. of notice

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

 

_ 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WJ No

() Yes. Fill in the details.

Court or agency

 

 

 

 

 

Case title
Court Name
Number Street
Case number City State ZIP Code

rue Give Details About Your Business or Connections to Any Business

Nature of the case

Status of the
case

Q Pending
QO On appeal
Q Concluded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Cl Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Cla partner in a partnership
CJ An officer, director, or managing executive of a corporation

C) An owner of at ieast 5% of the voting or equity securities of a corporation
wi No. None of the above applies. Go to Part 12.

C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Name
Number Street

Name of accountant or bookkeeper
City . State ZIP Code

Describe the nature of the business
Business Name
Number Street

Name of accountant or bookkeeper
City State ZIP Code

 

 

 

Official Form 107

 

Employer identification. number
Do not include Social Security number.or ITIN.

EIN: -

Dates business. existed

From To

Employer identification number
Do: not'include Social Security number or ITIN.

EIN: -

Dates business existed

From To

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 11

 
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 57 of 61

Debtor1 TIARRA SUEANN VANDERHOEF

Case number (if known)
First Name Middle Name Last Name

Describe the nature of the business Employer Identification number
Do.not:include Social Security number or (TIN.

 

Business Name

EIN: -

 

Numb: Street ~ ” socssns . .
er Name of accountant. or bookkeeper Dates business existed

 

 

| From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

Q) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C, §§ 152, 1341, 1519, and 3571.

Linton Ps x

v
Signature of Debtor 1 Signature of Debtor 2

 

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

(2 No
wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

WH No

O) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119),

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
 

Case 19-26881 Doc1 Filed 12/20/19 . Page 58 of 61

United States Bankruptcy Court
District of Maryland

In Re: TAARRA SUEANN VANDERHOEF

Case Number:
Debtor(s) Chapter: “7

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

ae: IQUQO| ors

Signature of Debtor(s): /s/ Ny
° Is) — \WOWEe

620 PH 3: 2k

 

E

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 59 of 61

BGE
P.O. BOX 13070
PHILADELPHIA, PA 19101

DISCOVER BANK
P.O. BOX 15316
WILMINGTON, DE 19850

CAPITAL ONE
P.O. BOX 85015
RICHMOND, VA 23285

CREDIT ONE BANK
6801 S CIMARRON RD
LAS VEGAS, NV 89113

STEWARD FINANCIAL
444 E KING HWY 200
MAPLE SHADE, NJ 08052
 

 

Case 19-26881 Doc1 Filed 12/20/19 Page 60 of 61

REGIONAL MANAGEMENT
11 E. FAYETTE STREET
BALTIMORE, MD 21202

PATRIOTS HOME & AUTO
13860 BOOKER T WASHINGTON HWY
MONETA, VA 24121

SUBURBAN CREDIT CORPORATION
6142 FRANCONIA ROAD
ALEXANDRIA, VA 22310

RECEIVABLES MANAGEMENT SYSTEM
7206 HULL STREET 211
RICHMOND, VA 23226

TRANSWORLD
P.O. BOX 15609
WILMINGTON, DE 19850

 
 

Case 19-26881 Doc1 Filed 12/20/19 Page 61 of 61

REVENUE RECOVERY CORPORATION
7005 MIDDLEBROOK PLACE
KNOXVILLE, TN 37909

PHOENIX FINANCIAL SERVICES
8902 OTIS AVE 103 A
INDIANAPOLIS, IN 46216

DEBT RECOVERY SOLUTIONS
6800 JERICHO TURNPIKE
SUITE 113 E

SYOSSET, NY 11791

CREDIT RESOURCE MANAGEMENT
P.O. BOX 2300
SOUTHGATE, MI 48195
